Exhibit 99.2 MANAGEMENT DISCUSSION AND ANALYSIS Years ended March 31, 2010 and 2009 KEEGAN RESOURCES INC. Management Discussion & Analysis Years ended March 31, 2010 and 2009 Highlights for the year ended March 31, 2010 · Keegan Resources Inc. (“Keegan” or the “Company”) continues with its 50,000 meter drill program on its Esaase Gold Project including exploration of new targets. · During May 2010, the Company commenced a drill program consisting of a minimum of 4,000 meters on its Asumura Gold Project. · On April 16, 2010, Maurice Tagami, P. Eng was appointed President and Chief Executive Officer of the Company. · On April 6, 2010, the Company released the Preliminary Economic Assessment Study of its Esaase Gold Project. · On March 3rd, 2010, Shawn Wallace was appointed as Executive Chairman and a director of the Company. · In November 2009, the Company completed a bought deal financing of 7,015,000 common shares of the Company at a price of $5.90 per common share for total gross proceeds of $41.4 million. 1.1Date This Management’s Discussion and Analysis (“MD&A”) of Keegan Resources Inc. has been prepared by management as of June 25, 2010 and should be read in conjunction with the audited consolidated financial statements and related notes thereto of the Company, as at and for the years ended March 31, 2010 and 2009, which were prepared in accordance with Canadian generally accepted accounting principles. This MD&A may contain “forward-looking statements” which reflect the Company’s current expectations regarding the future results of operations, performance and achievements of the Issuer, including potential business or mineral property acquisitions and negotiation and closing of future financings.The Issuer has tried, wherever possible, to identify these forward-looking statements by, among other things, using words such as “anticipate,” “believe,” “estimate,” “expect” and similar expressions.The statements reflect the current beliefs of the management of the Company, and are based on currently available information.Accordingly, these statements are subject to known and unknown risks, uncertainties and other factors, which could cause the actual results, performance, or achievements of the Issuer to differ materially from those expressed in, or implied by, these statements. The Company undertakes no obligation to publicly update or review the forward-looking statements whether as a result of new information, future events or otherwise. Historical results of operations and trends that may be inferred from the following discussions and analysis may not necessarily indicate future results from operations. All figures are expressed in Canadian dollars unless indicted otherwise. 1.2Over-all Performance The Company was incorporated under the provisions of the Company Act (British Columbia) on September 23, 1999, and completed its initial public offering and listed its shares for trading on the TSX Venture Exchange (the “Exchange”) on June 25, 2001. The Company’s principal business is the acquisition, exploration and development of resource properties. The Company graduated to the Toronto Stock Exchange (“TSX”) and commenced trading on the TSX on December 20, 2008 under the trading symbol “KGN”. KEEGAN RESOURCES INC. Management Discussion & Analysis Years ended March 31, 2010 and 2009 1.2Over-all Performance (continued) The Company has been judicious in its protection of the capital it has on hand. The Company has been investing only in Bankers’ Acceptance Notes and Guaranteed Investment Certificates and has no investments in asset-backed commercial paper. Appointments: On April 16, 2010, Maurice Tagami, P. Eng was appointed President and Chief Executive Officer of the Company. Mr. Tagami replaced Dr. Dan McCoy who resigned as President and Chief Executive Officer but who remains a director and the Chief Geologist for the Company. Prior to this appointment, Mr. Tagami held the position of Vice President, Project Development with the Company. Mr. Tagami has a degree from the University of British Columbia in metallurgical engineering, is a registered professional engineer in the province of British Columbia with over 28 years experience in mine development and operations. Mr. Tagami has played a significant metallurgical and project management role in numerous open pit, underground and heap leach projects in North and South America, Australia, Papua New Guinea, Africa, Europe and Asia and has actively participated in several plant commissioning and start-up periods. On March 3rd, 2010, Shawn Wallace was appointed as Executive Chairman and director of the Company. Mr. Wallace has spent the last 20 years as a consultant to many successful junior mining companies where he was instrumental in building first class mining exploration and development projects. His particular expertise in corporate development, international mining deal structure and M&A activity will be key in guiding Keegan as it moves forward. Also on March 3, 2010, Richard Haslinger, P.Eng., resigned as a director of the Company. Mr. Haslinger will be remaining with Keegan and continuing to act as V.P of Exploration. October 1, 2009, Keith Minty, P.Eng, was appointed to the Company’s’ Board of Directors. Keith Minty obtained a B.Sc. in Mining Engineering from Queen' University, Kingston Ontario, Canada in 1978. He has over 25 years of open pit and underground mine operational and project development experience in North America, Central America and in Africa in base and precious metals, platinum group metals and industrial minerals. Since 1997, Mr. Minty has held many corporate management and financial positions in companies listed on the Toronto and American stock exchanges. He has raised over $ 750 million in IPO's and financings for these companies. In 2008, he joined Thani Dubai Mining as the Chief Operating Officer where he is responsible for all project gold exploration and operations activities in Yemen and Egypt and new business development activities. Prior to joining Thani Dubai Mining limited, he worked for Hunter Dickinson Inc. as South African Country Manager. On July 2, 2009, Marcel de Groot, C.A, was appointed to the Company’s Board of Directors, replacing Mr. Mark Orsmond. Mr. de Groot is a founder and President of Pathway Capital Ltd., a Vancouver based private venture capital corporation that invests in and provides strategic support to early stage private and public companies. Mr. de Groot is a graduate from the University of British Columbia with a Bachelor of Commerce degree and articled with Grant Thornton LLP where he obtained his Chartered Accountant designation. Properties: Keegan is a natural resource company currently engaged in the acquisition and exploration of mineral resources in Ghana, West Africa. The Company’s material properties currently consist of the Esaase Project and the Asumura Project as follows: KEEGAN RESOURCES INC. Management Discussion & Analysis Years ended March 31, 2010 and 2009 1.2Over-all Performance (continued) 1. Esaase Gold Property On May 3, 2006, the Company entered into an option agreement with Sametro Co. Ltd. (“Sametro”) to purchase a 100% interest in the Esaase gold property in southwest Ghana, subject to the underlying 10% interest, 3% NSR of the Ghanaian government in all mining projects in Ghana, and a 0.5% NSR owed to the Bonte Liquidation Committee. Under the terms of the agreement, the Company was to make a series of cash payments totaling US$890,000, issue 780,000 common shares and incur minimum exploration expenditures of US$2,250,000 over a three year period. During the year ended March 31, 2008, after having already made cash payments of US$500,000, issued 40,000 common shares and completed the full exploration expenditure requirement, the Company renegotiated the option agreement so that all further cash and share payments were no longer owed. In lieu of these payments, the Company paid US$850,000 to a creditor of Sametro and issued 40,000 additional common shares to Sametro. Subsequent to these payments, the Company was granted the full Esaase Mining Lease by the Minerals Commission and Minister of Mines, Lands and Forestry with no further obligation to any party aside from the NSR and government commitments. During the year ended March 31, 2008, the Company purchased 100% private ownership of the Jeni Concession mining lease and exploration rights. The Jeni Concession lies directly to the southwest and contiguous to the Esaase Gold property. In consideration for the acquisition of the mining lease, Keegan paid US$50,000 to the Bonte Liquidation Committee and US$50,000 to the Minerals Commission of Ghana for the title transfer. The Ghanaian government retains a standard 10% carried interest and 3% NSR and the Bonte Liquidation Committee retains a 0.5% NSR. Project Development On April 6, 2010, the Company announced the results of the Preliminary Economic Assessment Study (the "Study") of its Esaase Gold Project.The Study was completed by Lycopodium Minerals Pty Ltd and Coffey Mining Pty Ltd both of Perth, Australia, using a base case Indicated Mineral Resource of 2.28 million ounces of gold (58.0 million tonnes grading 1.2 g/t gold at a cut-off grade of 0.4 g/t which relates to the economic cut-off in the Study) and Inferred Mineral Resource of 1.65 million ounces of gold (41.7 million tonnes grading 1.2 g/t gold at the same cut-off grade). Using a base case gold price of US$850 per ounce, the Study shows that the Project has a net pre-tax cash flow (undiscounted) of US$397 million with an after tax Net Present Value (NPV) of US$168 million using a 5% discount rate.The mine would recover 1.98 million ounces of gold at a waste to ore strip ratio of 3.5 to 1 over a 10-year mine life. KEEGAN RESOURCES INC. Management Discussion & Analysis Years ended March 31, 2010 and 2009 1.2Over-all Performance (continued) The following are the summary highlights from the Study; further details can be found on the Company’s website: Estimated Pit Contained Gold Moz Estimated Net Recoverable Gold (based on 94% recovery) Moz Mill throughput rate Daily (oxide/fresh) 17,800/13,700 Tonnes Annual (million) (oxide/fresh) 6.5/5.0 Tonnes Life of Mine 10 Years Overall Strip Ratio Capital Expenditure Initial US$ 319 M Sustaining US$25 M Total US$ 344 M Total per ounce US$ 173 Years 1 to 3 Life of Mine Gold Production (oz per year) Average feed grade to mill (grams per tonne) Cash cost per ounce Direct cash costs US$ 389 US$ 452 After royalties and refining charges US$ 423 US$ 486 KEEGAN RESOURCES INC. Management Discussion & Analysis Years ended March 31, 2010 and 2009 1.2Over-all Performance (continued) Economic results for the Base Case gold price and Base Case +30% are as follows: Base Case Base Case +30% (US$850/oz gold) (US$1105/oz gold) Net Present Value (NPV) at 5% Discount Rate Pre tax US$ 221 M US$ 572 M After tax US$ 168 M US$ 433 M Net Cash flow (NPV at 0% Discount Rate) Pre tax US$ 397 M US$ 885 M After tax US$ 312 M US$ 678 M Internal Rate of Return pre tax (IRR) % % Internal Rate of Return after tax (IRR) % % Gross Revenue US$ 1,684 M US$ 2,190 M Operating earnings pre tax, interest and capital recovery (EBITDA) US$ 721 M US$ 1,208 M Operating earnings pre tax, interest and after capital recovery (EBIT) US$ 381 M US$ 869 M Payback pre tax (years) Payback after tax (years) Life of mine capital expenditures is estimated at US$344 M (which includes an initial capital expenditure of US$319 M), giving the Project an overall capital expenditure per recoverable ounce of US$173. Exploration and Mineral Resources On February 27, 2009, Keegan received updated resource estimation at the Esaase gold property in southwest Ghana. The resource includes 2.025 million ounces in an indicated category with an average grade of 1.5 g/t Au at a 0.6 g/t Au cutoff and 1.451 million ounces in an inferred category at an average grade of 1.6 g/t Au applying a 0.6 g/t Au cut-off. A total of 450 holes drilled at collar spacing ranging from 25m by 40m to 40m by 80m were used to establish the resource. This resource estimation represents 2.8 km of strike length along the A-1 structure and does not include drilling done in the B-1 or D-1 mineralized zones. Please see www.keeganresources.com for a map showing the surface area included in this estimate. KEEGAN RESOURCES INC. Management Discussion & Analysis Years ended March 31, 2010 and 2009 1.2Over-all Performance (continued) Lower Cutoff Grade (g/t Au) Tonnes (Mt) Average Grade (g/t Au) Gold Metal (Mozs) Indicated Inferred Table 1. Grade Tonnage Report Using a Multiple Indicator Kriging Estimate. Grades are given in grams per tonne gold. On May 17, 2010, Keegan announced new results from its current drilling program. The new results are from a recently completed infill core drilling program undertaken to provide samples for the next phase of metallurgical test work.Samples considered a ¼ split from large diameter (PQ) core.Significant mineralized intercepts were produced from all holes, intersecting the targeted block model, at or thicker than the approximate predicted width of the block model. Intercept highlights include 42 meters of 6.4 g/t Au, 69.8 meters of 2.6 g/t Au, and 149 meters of 1.17 g/t Au. These results have not yet been incorporated into the existing resource model. The following are recent results from metallurgical infill drilling from Keegan's Esaase Gold Project. Widths are measured in actual drilled meters and grades are reported in g/t Au. All core holes are drilled at an azimuth of approximately 110 degrees at a dip of 45 degrees. KEEGAN RESOURCES INC. Management Discussion & Analysis Years ended March 31, 2010 and 2009 1.2Over-all Performance (continued) Hole_ID From To Width Grade Hole_ID From To Width Grade KEDD721 45 93 KEDD750 60 71 1 KEDD722 86 64 KEDD750 including 87 88 1 KEDD751 33 90 57 including 1 KEDD752 70 47 KEDD723 including 71 72 1 KEDD724 47 77 including 78 KEDD725 26 44 18 KEDD753 KEDD725 66 74 8 including 1 KEDD725 91 98 7 KEDD754 58 69 KEDD727 1 37 36 KEDD761 78 94 16 KEDD727 21 KEDD761 28 KEDD728 0 25 25 including 1 KEDD729 0 66 66 including 1 KEDD729 97 27 KEDD761 10 KEDD730 24 38 14 KEDD763 18 KEDD730 52 including 20 21 1 KEDD749 0 10 10 including KEDD749 37 79 42 including including 75 76 1 Since the release of these drill results, Keegan has continued with its 50,000-metre drill program that includes exploration drilling of new targets identified by geophysics, soils and auger sampling. The most recent drill results on the Esaase Gold Project may be found at www.keeganresources.com. 2.Asumura Gold Project The Company entered into an option agreement with GTE Ventures Limited (“GTE”) dated February 18, 2005 and subsequently amended, through which it acquired an undivided 100% private interest in the Asumura Reconnaissance Concession (“Asumura property”) located in the Republic of Ghana, West Africa. The Asumura property is subject to a 3.5% NSR royalty; 50% of which may be purchased for US$2,000,000 from GTE and the remaining 50% may be purchase for an additional US$4,000,000. If the property is converted to a Mining License, in accordance with Ghanaian law, it will become subject to a further 3-6% NSR (3% is the standard amount) and 10% ownership by the Ghanaian government. Exploration and Mineral Resources In 2008, Keegan released an intercept of 14 m of 4.48 g/t Au from the NW target at Asumura, with additional results confirming bedrock mineralization over a two-kilometer strike length. Surface sampling on the Asumura property has continued and Keegan has commenced a drilling program during May 2010 consisting of a minimum 4,000 meters of core holes focusing on five primary target areas. KEEGAN RESOURCES INC. Management Discussion & Analysis Years ended March 31, 2010 and 2009 1.2Over-all Performance (continued) 2.Qualified Person – Esaase and Asumura The Preliminary Economic Assessment Study was prepared by Lycopodium under the supervision of Mr. Aidan Ryan and by Coffey under the supervision of Mr. Harry Warries and Mr. Brian Wolfe, all members of the AusIMM and independent Qualified Persons under the standards set forth by National Instrument 43-101.Mr. Maurice Tagami, P. Eng., a registered professional engineer, is the Company's designated Qualified Person for the purposes of the Study. Lycopodium has subsequently delivered a 43-101 report to the Toronto Stock Exchange, which is available at www.sedar.com. Richard Haslinger, P.Eng., is the Qualified Person with respect to NI 43-101 at Esaase for the above listed drill results and at Asumura. For the Esaase drill results, RC samples were taken at one meter intervals under dry drilling conditions by geologic and resource consultant Coffey Mining Pty Ltd, utilizing drilling and sampling techniques widely accepted in resource definition studies of other West African gold deposits. All reverse circulation drill samples are weighed on site. Core portions of the drill holes consist predominantly of HQ core. They were logged and sawn on site with half samples sent to the lab. All samples are analyzed for gold using standard 50 gram fire assay with atomic absorption finish by Transworld Laboratories (GH) Ltd. in Tarkwa, Ghana, SGS Labs in Tarkwa, Ghana, and ALS Chemex Labs in Kumasi, Ghana. QA/QC programs emplaced by Keegan and Coffey Mining show industry acceptable precision and accuracy limits on both Certified Standards and duplicate samples. 1.3Selected Annual Information $ $ $ Revenues (interest and other income) Net loss Loss per share, basic and diluted Total assets Total long-term financial liabilities Nil Nil Nil Cash dividends declared Nil Nil Nil 1.4Results of Operations Years ended March 31, 2010 and 2009 During the year ended March 31, 2010, Keegan reported a loss of ($6,972,686) or ($0.18) per share compared to a loss of ($4,176,396) or ($0.15) per share during the previous year, an increase in loss of $2,796,290. Expenses incurred during the fiscal year ended March 31, 2010 increased by $3,323,850 as compared to expenses incurred during the fiscal year ended March 31, 2009 while other (income)/expense decreased by $527,560. KEEGAN RESOURCES INC. Management Discussion & Analysis Years ended March 31, 2010 and 2009 1.4Results of Operations (continued) The primary reason for the increase in the loss was the increases in the amount of $1,512,433 in stock-based compensation, $798,933 in travel, promotion and investor relations, $488,200 in donation expense and $168,272 in office, rent and administrative costs; this, being offset by a decrease in foreign exchange loss of $490,532 and a non-reoccurring write-off of interest in resource properties of $170,596 which occurred during the fiscal 2009. The write-off of interest in resource properties occurred when Keegan terminated the agreement to acquire an interest in the Mt. Olives concession on May 27, 2008. The following are the discussions on the significant changes in administrative expenses: Stock-based compensation increased by $1,512,433 as a result of new stock option grants during the year of 170,000 options with an exercise price of 3.31, 300,000 options with an exercise price of 3.10, 485,000 options with an exercise price of $4.01 and 220,000 options with an exercise price of $6.50, all expiring five years from date of grant. During the year ended March 31, 2009, 100,000 options were granted at an exercise price of 1.12. During both fiscal years, additional stock-based compensation was recorded relating to vesting options granted in previous periods. Travel, promotion and investor relations increased by $798,933 as a result of an increase in investor relations activities during the year ended March 31, 2010 compared to 2009. Further, the Company experienced increased investor relations activities relating to its participation in various investment and mining conferences. During the period, the Company made a charitable donation of 75,000 common shares. The fair value of these common shares was recorded as donation expense. Office, rent and administration increased by $168,272 as a result of increased rent of $135,783. The Company’s corporate offices in Vancouver moved to a new location (see “1.6/1.7 Liquidity & Capital Resources – Commitments”). A further increase in office and administration costs was a result of the setting up and installation of office equipment, furniture and new computers and servers in the new office. There was also an increase in office supplies related to software purchases and printing costs related to the Company’s change of address and annual general meeting mailing. No such expenses were incurred during the same period in the prior fiscal year. Amortization, bank charges, consulting fees, director fees and wages and benefits, professional fees and regulatory, transfer agent and shareholder information were consistent when comparing the fiscal year ended March 31, 2010 to that of March 31, 2009. KEEGAN RESOURCES INC. Management Discussion & Analysis Years ended March 31, 2010 and 2009 1.5Summary of Quarterly Results The following is a summary of certain consolidated financial information concerning the Company for each of the last eight reported quarters: Quarter ended Interest and other income Loss and comprehensive loss Loss per share March 31, 2010 $ $ $ December 31, 2009 $ $ $ September 30, 2009 $ $ $ June 30, 2009 $ $ $ March 31, 2009 $ $ $ December 31, 2008 $ $ $ September 30, 2008 $ $ $ June 30, 2008 $ $ $ 1.6/1.7Liquidity and Capital Resources The Company reported working capital of $47,944,791 at March 31, 2010 compared to working capital of $2,504,131 at March 31, 2009, representing an increase in working capital of $45,440,660. As at March 31, 2010, the Company had cash and cash equivalents of $26,712,372 and short-term investments of $22,000,000 compared to cash and cash equivalents of $2,001,118 and short-term investments of $1,000,000 as at March 31, 2009. Financing for the Company’s operations was funded primarily from private placements and the exercise of share purchase warrants and share purchase options. During year ended March 31, 2010, the Company raised net cash of $18,059,533 (net of an underwriter fee of $960,000 and expenses of $180,467) from a brokered private placement financing, $39,003,739 (net of an underwriter fee $2,069,425 and expenses of $315,336) from a bought deal financing, $504,268 from the exercise of broker’s warrants and $2,301,880 from the exercise of share purchase options. During fiscal 2009, $1,982,700 of capital was obtained from the exercise of share purchase warrants and $242,793 was obtained from the exercise of share purchase options. During the year ended March 31, 2010, Keegan expended $13,620,190 in general and administrative expenses and property development, exploration and evaluation cost. Keegan has budgeted $4,300,000 for general and administrative expenses and $20,100,000 for property development, exploration and acquisition costs through the end of fiscal 2011. Keegan’s plan of operations for fiscal 2011 continue to be: (a) undertake additional exploration at Esaase to add to the existing resource estimates and convert additional resources to an indicated resources category.Exploration will consist of reverse circulation drilling of current exploration and resource extension targets and core drilling targeting higher grade targets of the deposit down dip and along strike to the north; (b) complete metallurgical and hydrogeological drill programs in conjunction with engineering studies to support the Esaase project’s pre-feasibility and feasibility studies; (c) continue working with local communities, the Ghanaian government and the EPA to both advance community relations and the permitting of the Esaase project; and, KEEGAN RESOURCES INC. Management Discussion & Analysis Years ended March 31, 2010 and 2009 1.6/1.7Liquidity and Capital Resources (continued) (d) continue exploration of the Asumura property. The Company believes it currently has sufficient working capital on hand to meet its expected capital requirements for fiscal 2011 and 2012.Additional funds may be received through the exercise of currently outstanding common stock warrants and options or through the sale of additional common shares either as a private placement or common stock offering. Cash and cash equivalents increased by $24,711,254 from $2,001,118 at March 31, 2009 to $26,712,372 at March 31, 2010. The increase in cash and cash equivalents was a result of net cash of $59,869,420 generated from the completion of two separate financings during the year and through the exercise of options and warrants offset by cash utilized for operations of $4,271,600 and investing activities of $30,583,626. The uses of cash within investing activities relate to deferred exploration costs of $9,368,875, short-term investments of $21,000,000 and purchase of furniture, equipment and leasehold investments of $214,751. As at March 31, 2010, the other sources of funds potentially available to the Company are through the exercise of the outstanding 237,333 share purchase warrants at $3.10 per share which expire November 26, 2010 and stock options with terms as follows: Exercise price Number outstanding at March 31, 2010 Expiry date
